Citation Nr: 0330868	
Decision Date: 11/07/03    Archive Date: 11/17/03	

DOCKET NO.  02-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of a pulmonary 
embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
July 1956; and from January 1958 to February 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by 
the Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which denied the veteran entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a pulmonary embolism.

In May 2003, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.


REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151 
claiming that he sustained injury to his lungs from 
pulmonary embolisms as a result of VA's failure to provide 
prompt evaluation and treatment for his complaints when seen 
at a VA outpatient treatment walk-in clinic beginning in 
February 15, 2002.

As a preliminary matter, it is noted that because the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed after October 1, 1997, the current version of that 
statute and its implementing regulations are applicable.  
See VAOPGCPREC 40-9, 64 Fed. Reg. 31263 (1998).

These provisions provide that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death was service 
connected.  A disability is a qualifying additional 
disability if it was not the result of a the veteran's 
willful misconduct and (1) the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability was (a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or (b) an event not reasonably foreseeable.

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain are intended 
to result from a treatment will not be considered uncertain 
or unintended solely because it had not been determined at 
the time consent was given whether that treatment would in 
fact be administered.  38 C.F.R. § 3.358(c)(3) (2002).

The evidence in this case includes records from the VA North 
Texas Health Care System, which shows that the veteran 
presented to the Dallas, Texas VA Medical Center on March 7, 
2000, with complaints of progressive shortness of breath 
over the past six weeks.  It was noted at that time that the 
veteran on January 27, 2000, had underwent left shoulder 
arthroplasty without complication.  He was reportedly 
discharged home on the same day and remained bed-bound for 
approximately four days.  Approximately, one week after his 
operation he noted some swelling to his bilateral lower 
extremities but did not report any calf pain or cords.  He 
was noted to have been seen at the Bonham VA and given Lasix 
for his swelling and diagnosed with possible congestive 
heart failure.  He returned to the Dallas VA Medical Center 
for a preoperative examination in preparation for a knee 
arthroscopy.  Upon returning back to Bonham VA in the Bonham 
bus he noted that he developed progressive dyspnea on 
exertion.  He went directly to the Bonham Emergency Room and 
was told that he had heart failure and his Lasix dose was 
increased.  Over the next week his dyspnea on exertion 
worsened to the point to where it was difficult for him to 
maintain his breath.  On admission to the VA Medical Center 
on March 7, 2000, the veteran underwent a VQ scan that 
clearly showed several peripheral wedge-shape profusion 
defects in the right upper lung fields with normal 
ventilation.  Multiple pulmonary emboli were diagnosed and 
the veteran was began on Heparin and Coumadin for 
anticoagulation.

The record also contains a report of a March 3, 2003, 
Nursing Note, which records that the veteran telephonically 
notified VA that he was experiencing difficulty breathing 
and had been told when seen at the emergency room the 
previous day to double his medications.  This note records 
that the veteran was informed that his physician would be 
notified.  It was further noted that his chest X-ray was 
abnormal with infiltration and pleural effusion.

In September 2000 as noted above, the veteran filed a 
Section 1511 claim stating that he had a lung disability as 
a result of a delayed diagnosis of pulmonary emboli.

The Board observes that records of the evaluation and 
treatment provided to the veteran at the Sam Rayburn 
Memorial Veterans Center in Bonham, Texas, immediately 
preceding his VA hospitalization in March 2000 for pulmonary 
emboli have not been obtained and associated with his claims 
file as they are potentially probative of the issue on 
appeal.  Action by the RO to obtain these records for 
inclusion in the veteran's claims file should be undertaken.

Furthermore, it is the Board's judgment that a VA medical 
opinion relevant to the issue presented is necessary to 
decide the veteran's claim.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007-7008-7009-7010 (Fed. Cir. September 22, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) reviewing a related Board regulation, 
38 C.F.R. § 19.9.  The court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since 
this case is being remanded for additional development or to 
procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full-year is allowed to 
respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In doing so, the 
veteran should be informed of any 
evidence and information submitted in 
response to a letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should obtain the medical 
records of evaluation and treatment 
provided to the veteran for his 
complaints at the Sam Rayburn Memorial 
Veterans Center Bonham, Texas, for the 
four-week period prior to his VA 
hospitalization in March 2000.  These 
records should, once obtained, be 
associated with the veteran's claims 
file for review in connection with his 
current appeal.

3.  The RO should then forward the 
veteran's claims file to a VA pulmonary 
specialist for the purpose of obtaining 
an opinion as to whether it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability) that the 
veteran sustained any additional 
disability of the lungs as a result of 
VA evaluation and treatment (or lack 
thereof) immediately prior to his VA 
hospitalization in March 2000 for 
pulmonary emboli.  If the examiner 
concludes that the veteran has 
additional disability, he or she should 
provide an opinion as to whether the 
proximate cause of the additional 
disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
medical treatment and/or examination of 
(b) an event not reasonably foreseeable.  
If the examiner determines that an 
examination of the veteran is necessary 
to provide answers to the questions 
posed above, such an examination should 
be scheduled by the RO.

4.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the claim for 
compensation under 38 U.S.C.A. § 1151 
for residuals of a pulmonary embolism.  
If the claim is denied, the veteran and 
his representative should then be 
furnished a supplemental statement of 
the case, which addressed all additional 
evidence and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to comply with due process and 
to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


